MATTHIAS, J.
1. The provisions of Sections 4431 and 4332, General Code, have no application to a duly executed contract for the construction of a public improvement, which contract expressly provides for subsequent changes in the plans and specifications, which it is contemplated will become necessary in the progress of the work, and fixes the price to be paid therefor.
2. Where a contract for a public improvement was duly executed by a city, which therein expressly reserved the right to require changes in the plans and specifications during the progress of the work, upon the condition that a proportionate reduction be made from the contract price if the quantity of work or material be thereby reduced, or a proportionate increase in the contract price if the amount of the work and material was thereby increased, and thereafter physical conditions encountered did require such changes, which were made as directed in writing by the city, pursuant to the requirements of the contract, the contractor is entitled to recover for such additional work and material in accordance with the terms of the contract.
Judgment affirmed.
Hough, Robinson and Jones, JJ., concur. Wanamaker, J., took no part in the consideration or decision of the case. Clark, J., dissents.